IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-93-287-CR


SHARON MELISSA AIROLDI,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY

NO. 387,138, HONORABLE STEVE RUSSELL, JUDGE PRESIDING
 



PER CURIAM
	Sharon M. Airoldi seeks to appeal from a judgment of the county court at law
affirming her conviction in municipal court for failing to keep her property free of objectionable
matter.  Tex. Gov't Code Ann. § 30.344 (West 1988).  Because the fine assessed by the municipal
court does not exceed $100, Airoldi has no right to appeal to this Court.  Id.
	The appeal is dismissed.

[Before Chief Justice Carroll, Justices Aboussie and Jones]
Dismissed
Filed:  June 23, 1993
[Do Not Publish]